This is an appeal from an order of the court refusing to vacate an order confirming sale. On the 18th day of February, 1936, defendant in error filed a motion to dismiss upon jurisdictional grounds. We have examined the authorities cited by the movant herein, and they reasonably sustain the proposition urged by the defendant in error that the appeal was not perfected by due and proper service and settlement of the case-made. Upon such examination we called for response on the part of the plaintiff in error, to which order of the court the plaintiff in error has not seen fit to reply.
It appearing by an examination of the authorities that the failure of jurisdiction as alleged by the defendant in error is reasonably apparent, it is not the duty of this court to search for some theory upon which to sustain the jurisdiction to hear the cause.
The appeal is therefore dismissed.
McNEILL, C. J., and RILEY, BAYLESS, BUSBY, CORN, and GIBSON, JJ., concur. OSBORN, V. C. J., and WELCH and PHELPS, JJ., absent.